28 So. 3d 168 (2010)
Willie James DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-0787.
District Court of Appeal of Florida, First District.
February 12, 2010.
Willie James Davis, pro se, Appellant.
*169 Bill McCollum, Attorney General, and Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The appellant filed a motion for a voluntary dismissal prior to the postconviction court denying his postconviction motion on the merits. Because the motion for a voluntary dismissal was filed before the court ruled on his postconviction motion and there was no prejudice to the state, the appellant was entitled to withdraw his rule 3.850 motion. Hutchinson v. State, 921 So. 2d 780, 781 (Fla. 1st DCA 2006). Accordingly, we reverse the denial of appellant's motion for postconviction relief, and remand in order for the postconviction court to grant the appellant's motion for voluntary dismissal.
REVERSED and REMANDED.
WOLF, WEBSTER, and THOMAS, JJ., concur.